Exhibit 10.6.1

 

THE NASDAQ OMX GROUP, INC.

AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AMENDMENT NO. 1 DATED AS OF DECEMBER 31, 2008

 

Section 7.2 of Article VII of the Supplemental Executive Retirement Plan of The
NASDAQ OMX Group, Inc. is amended and restated as follows:

 

7.2 Time of Payment. The payment of a Participant’s benefit under this Article
VII shall commence (or be paid, as the case may be) within the ninety day period
beginning on the Participant’s SERP Benefit Commencement Date. The determination
of when, during such ninety day period, such benefit shall actually commence to
be paid shall be determined by the SERP Committee in its sole and absolute
discretion; provided, however, that if such Participant is a member of the SERP
Committee, such Participant shall in no event have any involvement in such
determination. Notwithstanding the foregoing provisions of this Section 7.2, the
date on which a Participant’s benefit under this Article VII shall commence (or
be paid, as the case may be) shall in all events be delayed until six months and
one day following such Participant’s Termination of Employment, if such delay is
necessary to avoid the imposition of any tax, penalty or interest under Section
409A of the Code.